Ct. App. Tex., 11th Sup. Jud. Dist. [Certiorari granted, 459 U. S. 1145.] The Court has considered the memorandum filed by petitioner in response to the representations of the State of Texas in its brief before this *1075Court which bring to light a question of state law not passed upon or relied upon below. The resolution of this question may establish that petitioner is entitled to the relief he seeks as a matter of Texas statutory law. If this is so, a decision of the constitutional question on which we granted certiorari would be unnecessary. See Paschall v. Christie-Stewart, Inc., 414 U. S. 100 (1973); Musser v. Utah, 333 U. S. 95 (1948). Accordingly, the judgment is vacated and the case is remanded for further proceedings to determine whether, under Texas law, petitioner could have obtained and may still obtain a decree designating him as the father of his child pursuant to the provisions of Tex. Fam. Code Ann. §§ 13.01-13.09 (Supp. 1982-1983). The Clerk is directed to issue the mandate forthwith.